NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1160-15T3

MARY SIGNORE, n/k/a MARY
MARTINI,

        Plaintiff-Respondent,

v.

RONALD SIGNORE,

     Defendant-Appellant.
___________________________

              Argued December 13, 2016 – Decided             February 3, 2017

              Before Judges Fasciale and Gilson.

              On appeal from Superior Court of New Jersey,
              Chancery   Division,  Family   Part,  Bergen
              County, Docket No. FM-02-149-04.

              Robert T. Corcoran argued the cause for
              appellant   (Robert   T.   Corcoran,  P.C.,
              attorneys; Mr. Corcoran and Kevin W. Ku, on
              the brief).

              Dale   C.   Krouse       argued     the    cause     for
              respondent.

PER CURIAM

        In   this     post-divorce    judgment     matter,    defendant     Ronald

Signore appeals from an October 26, 2015 order denying without

prejudice       his    motion    to   terminate     or   reduce     his   alimony
obligation.       We reverse and remand because the Family Part did

not afford oral argument and did not consider and make findings

concerning the factors enumerated in N.J.S.A. 2A:34-23(k).

                                           I.

       The parties were married in 1986 and divorced in 2004.

They    have    two    children,    both       of   whom   are   emancipated.      The

parties    resolved      the   issues   concerning         their   divorce   through

agreement.       Thus, the terms of their divorce were incorporated

into a final judgment of divorce (JOD), with attached custody

and parenting time agreement and delineation of the equitable

distribution of their assets.                  The JOD was entered on June 28,

2014.

       With regard to alimony, the JOD provided that defendant

would pay plaintiff, Mary Signore, $769 per week in "permanent

alimony."       The JOD also provided: "Payment of alimony/spousal

support shall be made by the defendant to the plaintiff until

the death of either party, the remarriage of the plaintiff, or

for any other reasons or circumstances as allowed by the Laws of

the State of New Jersey for the termination of alimony/spousal

support."       At the time of the divorce, defendant was a partner

in an accounting firm.              The JOD stated that the alimony "is

based    upon    the    defendant    earning         approximately    $160,000     per

annum, and $37,500 per annum imputed income to the plaintiff."

                                           2                                 A-1160-15T3
    In December 2012, defendant left his accounting practice to

become the chief financial officer (CFO) at an organization in

Brooklyn, New York.          In 2015, defendant's annual salary at that

organization      was     $300,560.           In   April           2015,   defendant        was

terminated from his position as the CFO of that organization.

Thereafter, he collected $420 per week in unemployment benefits

for ten weeks.          In July 2015, defendant began working as a

controller of a limited liability company.                         His annual salary at

that company is $50,000.

    Defendant         also     operates       Ronald          C.     Signore,        LLC,    an

accounting business, jointly with his current wife.                                  In 2014,

the accounting business earned a profit of just over $39,000,

and defendant claimed just over $19,000 is income attributable

to him.

    On August 24, 2015, defendant filed a motion seeking to

modify or terminate his alimony obligation.                            He supported his

motion    with   a    certification       and      a    current        case    information

statement (CIS).        In his certification, defendant contended that

plaintiff's      income      had   increased.            He    claimed        that    she    is

currently employed as a controller and earns a gross annual

income    of   $52,000.        Defendant       also      alleged       that    plaintiff's

expenses       have     decreased     since            their        children     are        now



                                          3                                          A-1160-15T3
emancipated.       In his notice of motion, defendant requested a

plenary hearing and oral argument.

    Plaintiff      opposed     the    motion,    and      cross-moved       to     compel

defendant to pay his alimony arrears.                  In her certification in

opposition to defendant's motion, plaintiff contended that her

lifestyle has not improved.           To the contrary, she asserted that

she was "forced" to sell the former marital home.                              She also

points out that although her annual salary is $52,000, she has

to pay for health insurance, which leaves her with an adjusted

gross income of just over $43,000 per year.                         Plaintiff also

certified that she has "multiple medical issues."

    The Family Part did not hear oral argument on the motion or

cross-motion,     nor   did    the    court     conduct      a    plenary      hearing.

Instead, the Family Part decided the motion and cross-motion on

the papers, issuing an order dated October 26, 2015, with an

accompanying     "Motion   Disposition         Sheet."       In     the   order,       the

Family   Part    denied    without      prejudice         defendant's      motion        to

modify     his   alimony      obligation.           The     court     also       granted

plaintiff's cross-motion to compel defendant to pay all of his

alimony arrears, which at that time was $9335.                      The court also

denied   without    prejudice        defendant's       request      for    a     plenary

hearing,    plaintiff's       request    for    a    warrant      for     defendant's

arrest, and both parties' request for counsel fees and costs.

                                        4                                        A-1160-15T3
       In    the     accompanying        disposition     sheet,     the    Family        Part

reasoned that defendant had failed to demonstrate a "prima facie

showing of changed circumstances" under Lepis v. Lepis, 83 N.J.
139 (1980).          In that regard, the court explained that at the

time the JOD was entered, defendant was earning $160,000 per

year, and his earnings in 2015 were over $165,000.                           The Family

Part   did     not    mention       or   discuss   the    2014    amendments        to    the

alimony statute set forth in N.J.S.A. 2A:34-23.

                                             II.

       On appeal, defendant argues that the Family Part erred (1)

in failing to grant oral argument on his motion; and (2) in

failing to consider the factors set forth in N.J.S.A. 2A:34-

23(k).       We are constrained to remand because the Family Part did

not consider the applicable amendments to the alimony statute.

       Our    review     of     orders       entered     by   the   Family     Part        is

generally deferential.              Landers v. Landers, 444 N.J. Super. 315,

319 (App. Div. 2016) (citing Gnall v. Gnall, 222 N.J. 414, 428

(2015)).       Nevertheless, "when reviewing legal conclusions, our

obligation is different; '[t]o the extent that the trial court's

decision      constitutes       a    legal    determination,        we    review     it    de

novo.'"       Id. at 319 (alteration in original) (quoting D'Agostino

v. Maldonado, 216 N.J. 168, 182 (2013)).                      Moreover, the Family

Part, like all trial courts, is required to explain the reasons

                                             5                                     A-1160-15T3
for its decision to ensure meaningful appellate review.                               See R.

1:7-4;   Elrom    v.   Elrom,     439    N.J.      Super.      424,    443    (App.     Div.

2015).

    Alimony may be revised and altered by the court from time-

to-time as circumstances may require.                     N.J.S.A. 2A:34-23.              In

September     2014,     the     Legislature            amended    the       alimony      and

maintenance      statute,     N.J.S.A.           2A:34-23,       "to    more      clearly

quantify considerations examined when faced with a request to

establish or modify alimony."                    Spangenberg v. Kolakowski, 442
N.J. Super. 529, 536-37 (App. Div. 2015).                      The amendment became

effective   September     10,     2014.           L.   2014,     c.   42,    §   1.      The

Legislature, however,

            clarified that [the amendments] "shall not
            be construed either to modify the duration
            of alimony ordered or agreed upon or other
            specifically   bargained   for   contractual
            provisions that have been incorporated into:
            a.   a   final   judgment  of   divorce   or
            dissolution; b. a final order that has
            concluded post-judgment litigation; or c.
            any enforceable written agreement between
            the parties."

            [Quinn v. Quinn, 225 N.J. 34, 51 n.3 (2016)
            (quoting L. 2014, c. 42, § 2).]

"This additional statement signals the legislative recognition

of the need to uphold prior agreements executed or final orders

filed    before        adoption         of       the     statutory           amendments."

Spangenberg, supra, 442 N.J. Super. at 538.

                                             6                                   A-1160-15T3
      The JOD here was entered before the September 10, 2014

amendments to N.J.S.A. 2A:34-23 became effective.              Nevertheless,

the   JOD    does     not   include     any    provision    prohibiting      the

modification of alimony.         Instead, the JOD here stated: "Payment

of alimony/spousal support shall be made by the defendant to the

plaintiff until the death of either party, the remarriage of the

plaintiff, or for any other reason or circumstances as allowed

by the Laws of the State of New Jersey for the termination of

alimony/spousal support."

      Defendant filed his motion for modification in August 2015,

following the effective date of the amendments to the alimony

statute.      The    parties'    JOD    provided    that   alimony   could    be

terminated, and by logical extension modified, "as allowed by

the   Laws   of    the   State   of    New    Jersey."     Consequently,     the

relevant portions of the amendments to N.J.S.A. 2A:34-23 should

have been applied to defendant's motion to modify or terminate

his alimony obligation.

      Under the amendments to N.J.S.A. 2A:34-23, subsection (k)

provides that

             [w]hen   a  non-self-employed   party           seeks
             modification of alimony, the court              shall
             consider the following factors:

             (1)    The reasons for any loss of income;



                                       7                              A-1160-15T3
(2)    Under circumstances where there has
been a loss of employment, the obligor's
documented efforts to obtain replacement
employment or to pursue an alternative
occupation;

(3)    Under circumstances where there has
been a loss of employment, whether the
obligor is making a good faith effort to
find remunerative employment at any level
and in any field;

(4)     The income of the obligee; the
obligee's circumstances; and the obligee's
reasonable efforts to obtain employment in
view of those circumstances and existing
opportunities;

    . . . .

(7) Any changes in the respective financial
circumstances of the parties that have
occurred since the date of the order from
which modification is sought;

(8)   The reasons for any change in either
party's financial circumstances since the
date of the order from which modification is
sought, including, but not limited to,
assessment of the extent to which either
party's financial circumstances at the time
of the application are attributable to
enhanced earnings or financial benefits
received from any source since the date of
the order;

(9)   Whether a temporary remedy should be
fashioned to provide adjustment of the
support award from which modification is
sought . . ."; and

(10)    Any other factor the court deems
relevant to fairly and equitably decide the
application.


                    8                          A-1160-15T3
               [N.J.S.A. 2A:34-23(k).]

Where, as here, a non-self-employed party moves for a reduction

of alimony based upon an "involuntary loss of employment," the

court "shall not" only consider "the length of time [the] party

has   been     involuntarily     unemployed    or    has   had    an   involuntary

reduction in income" but instead is required to "determine the

application based upon all of the enumerated factors."                    N.J.S.A.

2A:34-23(k).

      Here, the Family Part did not cite to or consider any of

the     factors    enumerated     in    N.J.S.A.     2A:34-23(k).         We   are,

therefore, constrained to remand the matter so that the court

can consider all of the factors identified in N.J.S.A. 2A:34-

23(k)     in      determining     whether      defendant         demonstrated      a

significant change in circumstances to warrant a plenary hearing

on his motion to modify or terminate his alimony obligation.

      On remand, the court should also consider and make findings

in accordance with Rule 1:7-4 concerning defendant's contentions

that he was entitled to a modification or termination of his

alimony      obligation.        Given   that   the    parties      have   disputed

certain facts in the certifications they have filed, a plenary

hearing may well be necessary.

      Because we are remanding the matter for the court to make

the requisite findings under Rule 1:7-4 as to the enumerated

                                        9                                 A-1160-15T3
factors under N.J.S.A. 2A:34-23(k), it is not necessary for us

to    address    defendant's      contention         that    the   court     erred      in

denying him oral argument.              We note, however, that the better

practice is to afford parties oral argument when such a request

was    made.     See    R.   5:5-4(a)        (providing     that    a   court     should

ordinarily      grant   requests       for    oral   argument      on   "substantive"

motions); Palombi v. Palombi, 414 N.J. Super. 274, 285 (App.

Div.   2010)    ("The   denial     of    oral    argument     when      a   motion    has

properly presented a substantive issue to the court for decision

'deprives      litigants     of   an    opportunity     to    present       their    case

fully to a court.'" (quoting Mackowski v. Mackowski, 317 N.J.

Super. 8, 14 (App. Div. 1998))).

       Reversed and remanded for further proceedings in accordance

with this opinion.         We do not retain jurisdiction.




                                         10                                     A-1160-15T3